DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Note
The instant application has a lengthy prosecution history and the examiner encourages the applicant to have an interview (telephonic or personal) with the examiner prior to filing a response to the instant office action.  Also, prior to the interview the examiner encourages the applicant to present multiple possible claim amendments, so as to enable the examiner to identify claim amendments that will advance prosecution in a meaningful manner.
Continued Examination Under 37 CFR 1.114
The present application is being examined under the pre-AIA  first to invent provisions. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/18/2022 has been entered.
Response to Arguments/Amendments
Presented arguments have been fully considered, but are rendered moot in view of the new ground(s) of rejection necessitated by amendment(s) initiated by the applicant(s). 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. Applicant has not pointed out where the new (or amended) claim is supported, nor does there appear to be a written description of the claim limitations (from independent claims 1, 11 and 17) ‘continuously determining a location of the object within the playing space through triangulation of the object within a set of image pairs captured by the second half of the plurality of cameras as the object travels away from a launch point; detecting the player and the object within each image of the set of image pairs captured by the second half of the plurality of cameras; identifying a sequence of interactions between the object and the player from at least the set of image pairs based at least on detection of certain body positions of the player performed on at least the set of image pairs’.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 4, 7, 8, 11, 12, 14, 16 and 17 are rejected under AIA  35 U.S.C. 103 as being unpatentable over by Xiaofeng Tong et al. [US 20210279896 A1: already of record] in view of Campagnoli Donato et al. [US 20180137363 A1: already of record].
Regarding claim 1, Tong teaches:
1. (Currently Amended) A computerized method for object tracking and metric generation (i.e. A multi-camera architecture for detecting and tracking a ball in real-time- Abstract), the method comprising: 
obtaining a sequence of images from a plurality of cameras(i.e. The multi-camera architecture includes network interface circuitry to receive a plurality of real-time videos taken from a plurality of high-resolution cameras- Abstract), the plurality of cameras including at least four cameras(i.e. FIG. 1A is an example illustration of a stadium in which thirty-eight (38) physical cameras with 5120×3072 resolution are installed- ¶0005), wherein the plurality of cameras are time-synchronized (i.e. Each of the high-resolution cameras simultaneously captures a sports event- Abstract)and disposed around a playing space in a mirrored configuration, wherein the mirrored configuration includes a first half of the plurality of cameras disposed on a first side of the playing space and a second half of the cameras disposed on a second half of the playing space, the second side opposite the first side (i.e. see fig. 1a); 
continuously detecting an object in image pairs captured at successive points in time by the plurality of cameras (i.e. to simultaneously perform one of a detection scheme or a tracking scheme on a frame from each of the plurality of real-time videos to detect the ball used in the sports event- ¶0095), wherein each image pair corresponds to a single point in time (i.e. Thus, to provide an immersive media experience to end users in real-time, embodiments typically only utilize twelve (12) of the 38 cameras to detect and track the ball in real-time- ¶0026... The twelve cameras (103, 105, 107, 112, 114, 116, 121, 123, 125, 130, 132, and 134) are shown enclosed in a circle or in a square in FIG. 1A- ¶0027), 
continuously determining a location of the object within the playing space (i.e. continuously advance each of the plurality of real-time videos to a next frame to repeat the instructions to determine the location of the ball for the next frame until the plurality of real-time videos end- ¶0102) through triangulation of the object within set of image pairs (i.e. frame from each of the plurality of real-time videos- Abstract) captured by the second half of the plurality of cameras  (i.e. perform a multi-camera build to determine a location of the ball in 3D for the frame from each of the plurality of real-time videos using one of detection or tracking results for each of the cameras- Abstract... To mitigate false and miss detections, the multi-cam architecture uses RANSAC (Random Sample Consensus) to keep the most reliable ball in each view using multi-cam cross validation, and then uses 3D triangulation and bundle adjustment to optimize the final 3D ball result- ¶0021) as the object travels away from a launch point (i.e. the ball tracking scheme uses tracking-by-detection to follow the ball moving trajectory in 3D space- ¶0022); 
detecting the object within each image of the set of image pairs captured by the second half of the plurality of cameras (i.e. cause the multi-camera architecture to simultaneously perform one of a detection scheme or a tracking scheme on a frame from each of the plurality of real-time videos to detect the ball used in the sports event- Abstract); 
However, Tong do not teach explicitly:
detecting the player; 
identifying a sequence of interactions between the object and the player from at least the set of image pairs based at least on detection of certain body positions of the player performed on at least the set of image pairs; and storing the sequence of interactions.
In the same field of endeavor, Donato teaches:
detecting the player(i.e. the processing of the acquired video data determines the 3D position of the ball B (if present in the scene) and of the players P1, P2- ¶0061).
identifying a sequence of interactions (i.e. Classification fusion unit 119 is responsible for exploiting information about sensible key entities involved during the game as well as point classification (if any) in order to extract high-level information. The classification fusion unit 119 combines entities attributes (e.g. player position with respect to the ball) in order to give to the system 100 the capability of high-level events evaluation. As an example, the following information can be obtained by the classification fusion unit 119 only by fusing data and introducing domain knowledge about the game: [0144] type of stroke 150; [0145] direction of stroke 151; [0146] tactical phases 152- ¶0143-0146) between the object and the player (i.e. determine the inversion in the movement of the ball B which indicates the player's hit- ¶0061…The motion inversion decision block 139 communicates with a trajectory interpretation block 140. If motion inversion (typically ball-to-racquet impact) is determined, this is communicated to the trajectory interpretation block 140- ¶0122) based at least on detection of certain body positions of the player performed on at least the set of image pairs(i.e. The following FIGS. 4, 5 and 6 demonstrate how tennis ball movement data and player movement data are captured. These figures also show flow charts for operational sequences for capturing images and filtering those images for presentation to analytical software- ¶0097); and
storing the sequence of interactions (i.e. High-level information is stored in the database 103 in order to enrich low-level and medium-level information that has already been stored- ¶0150).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Tong with the teachings of Donato to obtain more precise and detailed statistical information and a more functional and innovative visualization of the information thus obtained(Donato- ¶0014).

Regarding claim 2, Tong and Donato teach all the limitations of claim 1 and Tong further teaches:
wherein the object is a soccer ball (i.e. a single ball is the focus of a game, such as, for example, football, soccer, basketball, tennis, etc.- ¶0020).

Regarding claim 4, Tong and Donato teach all the limitations of claim 1. 
However, Tong do not teach explicitly:
wherein the sequence of interactions includes one or more points of contact between the object and the player.
In the same field of endeavor, Donato teaches:
wherein the sequence of interactions includes one or more points of contact between the object and the player (i.e. type of stroke 150- ¶0144).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Tong with the teachings of Donato to obtain more precise and detailed statistical information and a more functional and innovative visualization of the information thus obtained (Donato- ¶0014).

Regarding claim 7, Tong and Donato teach all the limitations of claim 1. 
However, Tong do not teach explicitly:
further comprising: generating a replay video including a portion of the sequence of interactions, the replay video comprising a portion of the sequence of images from the plurality of cameras formed into a video.
In the same field of endeavor, Donato teaches:
further comprising: generating a replay video including a portion of the sequence of interactions, the replay video comprising a portion of the sequence of images from the plurality of cameras formed into a video (i.e. In the course of a sporting event such as tennis, a point or a series of points will sometimes be “replayed” for the viewer. This involves locating the point in one or more digital files where a motion sequence begins, and then re-playing that segment of the file for the public or official review- ¶0007… Such a replay is often presented by announcers with additional analysis and dramatic effect and it may sometimes be shown from different angles using different files representing video acquisition data taken by different cameras- ¶0008… Augmented reality examples may also include virtual line calling with slow motion replay and virtual additions. For example, as schematically illustrated in FIG. 27, virtual objects VO1 and VO2 are added in order to show relative dimensioned distance of a ball B to a line L or ball deformation- ¶0343).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Tong with the teachings of Donato to obtain more precise and detailed statistical information and a more functional and innovative visualization of the information thus obtained (Donato- ¶0014).

Regarding claim 8, Tong and Donato teach all the limitations of claim 1. 
However, Tong do not teach explicitly:
wherein initiation of generating the replay video is response to a triggering event wherein initiation of generating the replay video is response to a triggering event.
In the same field of endeavor, Donato teaches:
wherein initiation of generating the replay video is response to a triggering event (i.e. Such technology has developed to the point that an instantaneous replay of the flight of a ball may be presented in virtually real time in order to determine qualitatively whether a line judge's call was correct. Such instances are referred to in the sport of tennis as “challenges.”- ¶0011).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Tong with the teachings of Donato to obtain more precise and detailed statistical information and a more functional and innovative visualization of the information thus obtained (Donato- ¶0014).

Regarding claim 11, apparatus claim 11 is drawn to the apparatus using/performing the same method as claimed in claim 1. Therefore, apparatus claim 11 corresponds to method claim 1, and is rejected for the same rationale as used above.

Regarding claim 12, apparatus claim 12 is drawn to the apparatus using/performing the same method as claimed in claim 2. Therefore, apparatus claim 12 corresponds to method claim 2, and is rejected for the same rationale as used above.

Regarding claim 14, apparatus claim 14 is drawn to the apparatus using/performing the same method as claimed in claim 4. Therefore, apparatus claim 14 corresponds to method claim 4, and is rejected for the same rationale as used above.

Regarding claim 16, apparatus claim 16 is drawn to the apparatus using/performing the same method as claimed in claim 7. Therefore, apparatus claim 16 corresponds to method claim 7, and is rejected for the same rationale as used above.

Regarding claim 17, computer-readable medium storing instructions claim 17 corresponds to the same method as claimed in claim 1, and therefore is also rejected for the same rationale as listed above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 10 and 18 are rejected under AIA  35 U.S.C. 103 as being unpatentable over by Xiaofeng Tong et al. [US 20210279896 A1: already of record] in view of Campagnoli Donato et al. [US 20180137363 A1: already of record] further in view of Marty Alan W. et al. [US 20080312010 A1: already of record].
Regarding claim 10, Tong and Donato teach all the limitations of claim 1.
However, Tong and Donato do not teach explicitly:
wherein an image pair corresponds to a first image camera captured by a first camera and a second image captured by a second camera, and wherein the first camera and the second camera are disposed on a same side of the playing surface.
In the same field of endeavor, Marty teaches:
wherein an image pair corresponds to a first image camera captured by a first camera and a second image captured by a second camera, and wherein the first camera and the second camera are disposed on a same side of the playing surface (i.e. In FIG. 13C, the camera systems, 1000a and 1000b, above each basketball and behind on end of the floor are shown. Each camera system may have 6 stereo camera pairs with capability similar to the TYZX 3D Aware Stereo Vision product- ¶0178).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Tong and Donato with the teachings of Marty to accurately assess performance and performance improvements of an individual relating to the individual generating trajectories with a desired outcome (Marty- ¶0010).

Regarding claim 18, Tong and Donato teaches all the limitations of claim 1 and Tong further teaches:
However, Tong and Donato do not teach explicitly:
wherein the object is a soccer ball (i.e. a single ball is the focus of a game, such as, for example, football, soccer, basketball, tennis, etc.- ¶0020).
In the same field of endeavor, Marty teaches:
wherein the sequence of interactions includes one or more points of contact between the ball and the player (i.e. kick a soccer ball- ¶0073).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Tong and Donato with the teachings of Marty to accurately assess performance and performance improvements of an individual relating to the individual generating trajectories with a desired outcome (Marty- ¶0010).

Claims 3, 13 and 19 are rejected under AIA  35 U.S.C. 103 as being unpatentable over by Xiaofeng Tong et al. [US 20210279896 A1: already of record] in view of Campagnoli Donato et al. [US 20180137363 A1: already of record] further in view of Molyneux; James et al. [US 20110304497 A1: already of record].
Regarding claim 3, Tong and Donato teach all the limitations of claim 1.
However, Tong and Donato do not teach explicitly:
further comprising: determining a dwell time metric, wherein the dwell time metric is a measurement of a period of time duration measured from an initial point of contact between the object and the player until the object begins traveling away from the player.
In the same field of endeavor, Molyneux teaches:
further comprising: determining a dwell time metric(i.e. length of time associated with this possession- ¶0180), wherein the dwell time metric is a measurement of a period of time duration measured from an initial point of contact between the object and the player until the object begins traveling away from the player (i.e. This example system and method according to the invention uses sensors in the shoe and the ball to start this event (as described above in conjunction with FIG. 22), and then uses proximity detection features to confirm that the player has kept possession after that initial contact and the length of time associated with this possession. For example, when the player kicks the ball out of their proximity (at least under certain conditions as will be described in more detail below) or if the player is tackled and loses possession (as will be described in more detail below), these events may be determined as possession ending events (which can be used to at least temporarily stop that player's possession time clock). Various examples of determining player possession and/or proximity may be used, as described above ¶0180).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Tong and Donato with the teachings of Molyneux to relatively easily determine who has possession and the length of time of that possession (Molyneux- ¶0089).

Regarding claim 13, apparatus claim 13 is drawn to the apparatus using/performing the same method as claimed in claim 3. Therefore, apparatus claim 13 corresponds to method claim 3, and is rejected for the same reason of obviousness as used above.

Regarding claim 19, computer-readable medium storing instructions claim 19 corresponds to the same method as claimed in claim 3, and therefore is also rejected for the same reasons of obviousness as listed above.

Claim 5, 6, 15 and 20 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over by Xiaofeng Tong et al. [US 20210279896 A1: already of record] in view of Campagnoli Donato et al. [US 20180137363 A1: already of record] further in view of Andriluka Mykhaylo et al. [US 20130271458 A1: already of record].
Regarding claim 5, Tong and Donato teach all the limitations of claim 1.
However, Tong does not teach explicitly:
	wherein detecting the player and the object within an image includes: segmenting the player and the object
In the same field of endeavor, Donato teaches:
wherein detecting the player and the object within an image includes: segmenting the player and the object (i.e. in every acquired image the system 100 will determine the image position of the ball B and the silhouette of the players P1, P2- ¶0055).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Tong with the teachings of Donato to obtain more precise and detailed statistical information and a more functional and innovative visualization of the information thus obtained (Donato- ¶0014).
However, Tong and Donato do not teach explicitly:
generating a bounding box around the player, and performing a human pose estimation analysis based on a subsection of the image within the bounding box, wherein the human pose estimation analysis results in an identified set of points on the player.
In the same field of endeavor, Andriluka teaches:
	generating a bounding box around the player (i.e. FIG. 2B shows the image 200 after the tracks for bounding boxes 205 and 210- ¶0038), and performing a human pose estimation analysis based on a subsection of the image within the bounding box, wherein the human pose estimation analysis results in an identified set of points on the player (i.e. Based on this association the pose recovery tool may recover a 2D estimate of joint position for the individuals depicted in bounding boxes 205 and 210- ¶0036).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Tong and Donato with the teachings of Andriluka to improve the accuracy of a 3D model of the participants used to create an animated rendering of their movement as well as the accuracy of the scoring (Andriluka- ¶0020).

Regarding claim 6, Tong, Donato and Andriluka teach all the limitations of claim 5.
However, Tong and Donato do not teach explicitly:
wherein identifying the sequence of interactions between the object and the player is based on the identified set of points of the player and the object as detected with the image.
In the same field of endeavor, Andriluka teaches:
	wherein identifying the sequence of interactions between the object and the player is based on the identified set of points of the player and the object as detected with the image (i.e. Another example includes estimates of 3D pose for people involved in semi-periodic interactions (e.g., a play between defender and striker in an attempt to score a goal during a soccer match)- ¶0019).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Tong and Donato with the teachings of Andriluka to improve the accuracy of a 3D model of the participants used to create an animated rendering of their movement as well as the accuracy of the scoring (Andriluka- ¶0020).

Regarding claim 15, apparatus claim 15 is drawn to the apparatus using/performing the same method as claimed in claim 6. Therefore, apparatus claim 15 corresponds to method claim 6, and is rejected for the same reasons of obviousness as used above.  

Regarding claim 20, computer-readable medium storing instructions claim 20 corresponds to the same method as claimed in claim 6, and therefore is also rejected for the same reasons of obviousness as listed above.

Claim 9 is rejected under AIA  35 U.S.C. 103(a) as being unpatentable over by Xiaofeng Tong et al. [US 20210279896 A1: already of record] in view of Campagnoli Donato et al. [US 20180137363 A1: already of record] further in view of Scavezze Mike et al. [US 20120157200 A1: already of record].
Regarding claim 9, Tong and Donato and Andriluka teach all the limitations of claim 1.
However, Tong and Donato do not teach explicitly:
wherein the triggering event is detection of a pose of the player.
In the same field of endeavor, Scavezze teaches:
	wherein the triggering event is detection of a pose of the player (i.e. the trigger event may include identifying a pose assumed by a player- ¶0037).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Tong and Donato with the teachings of Scavezze to provide user input to game console 112 via vision subsystem (Scavezze- ¶0013).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLIFFORD HILAIRE whose telephone number is (571)272-8397. The examiner can normally be reached 5:30-1400.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH V PERUNGAVOOR can be reached on (571)272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CLIFFORD HILAIRE
Primary Examiner
Art Unit 2488



/CLIFFORD HILAIRE/Primary Examiner, Art Unit 2488